DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted /30/2021 have been entered. Claims 10-18 are currently pending where claims 1-9 and 19 are cancelled from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the screw compressor system has no heat exchanger for oil cooling” however this limitation is already in the independent claim 10. It is unclear to the Examiner is this is a new heat exchanger or the same heat exchanger. For examination purposes claim 18 will be treated as the same heat exchanger as added to claim 10 therefore claim 18 is rendered moot. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 features verbatim claim language that has been added to Claim 10..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0041589 (Liebert hereinafter) in view of US 2015/0093273 (Johnson hereinafter).
Regarding claim 10, Liebert teaches a screw compressor that discloses at least one screw air compressor (Screw Compressor 3 in Figure 1 and ¶ 19), a housing containing the at least one screw air compressor and an oil reservoir (Oil Sump 7 must be on a housing under the broadest reasonable interpretation), the oil reservoir being configured to receive compressed air from an outlet of the at least one screw air compressor (¶ 20 details the output of the screw compressor is separated into oil and air above the sump); at least one screw compressor drive 
Liebert is silent with respect to at least one open-loop and/or closed-loop control unit, wherein the open-loop and/or closed-loop control unit is connected to the screw compressor drive and to the temperature sensor, the open-loop and/or closed-loop control unit is configured so as to control the screw compressor drive with regard to a rotational speed thereof in a manner dependent on a temperature threshold value signal received from the temperature sensor.
However, Johnson teaches a screw compressor for an air treatment application (¶ 2 and 10) that discloses a controller connected to sensor inputs to controller the screw compressor and motor (¶ 44 with Controller 50 such that where the claim language allows for all types of due to claiming an open-loop or closed-loop). The resultant combination would utilize the specific controller of Johnson in Liebert’s compressor [with inferred controller] such that the open-loop and/or closed-loop control unit is connected to the screw compressor drive and to the temperature sensor (¶ 44 details the sensor inputs and connection to the VSD which controls the speed of the motor and therefore the compressor), the open-loop and/or closed-loop control unit is configured so as to control the screw compressor drive with regard to a rotational speed thereof in a manner dependent on a temperature threshold value signal received from the temperature sensor (¶ 44 of Johnson with the sensor input from Liebert).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the compressor and implied controller of Liebert with the controller 
Regarding claim 11, Liebert’s modified teachings are described above in claim 10 where the combination of Liebert and Johnson would further disclose that the open-loop and/or closed-loop control unit is a constituent part of the screw compressor (The controller of Johnson per the addition to Liebert is a component of the screw compressor as a whole unit).
Regarding claim 14, Liebert’s modified teachings are described above in claim 10 where the combination of Liebert and Johnson would further disclose that the open-loop and/or closed-loop control unit is a separate open-loop and/or closed- loop control unit (The controller of Johnson can be seen as separate individual component of the screw compressor system).
Regarding claim 15, Liebert’s modified teachings are described above in claim 10 where the combination of Liebert and Johnson would further disclose that the open-loop and/or closed-loop control unit is configured to deactivate the screw compressor drive upon receipt of a temperature threshold value signal that signals an overshooting of a predetermined temperature threshold value in the at least one screw air compressor (¶ 21 and 22 of Liebert detail shutting the compressor down in the event of a high temperature).
Regarding claim 16
Regarding claim 17, Liebert’s modified teachings are described above in claim 10 where the combination of Liebert and Johnson would further disclose that the screw compressor system has no thermostat valve (There is no mention of a thermostat valve therefore Liebert and Johnson do not have a thermostat valve).
Regarding claim 18, Liebert’s modified teachings are described above in claim 17 where the combination of Liebert and Johnson would further disclose that the screw compressor system has no heat exchanger for oil cooling (No heat exchange system is disclosed by Liebert or Johnson).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0041589 (Liebert) in view of US 2015/0093273 (Johnson) and further in view of US 5653585 (Fresco hereinafter).
Regarding claim 12, Liebert’s modified teachings are described above in claim 10 where Johnson discloses the screw compressor being used in an air treatment application (¶ 2 and 10) but are silent with respect to the open-loop and/or closed-loop control unit is a constituent part of an air treatment system of the utility vehicle.
However, Fresco teaches an air treatment system for a vehicle that discloses using a screw compressor (Column 4 Lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screw compressor of Liebert per Johnson within a utility vehicle due to Johnson already teaching the use of their screw compressor for air handling and Fresco teaches that it is well known to use screw compressors in automotive air treatment applications. A simple substitution would lead to well-known and predictable results.
Regarding claim 13, Liebert’s modified teachings are described above in claim 10 where Johnson discloses the screw compressor being used in an air treatment application (¶ 2 and 10) but are silent with respect to the open-loop and/or closed-loop control unit is a constituent part of an engine or vehicle controller of the utility vehicle.
However, Fresco teaches an air treatment system for a vehicle with an engine or vehicle controller that discloses using a screw compressor (Column 4 Lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screw compressor of Liebert per Johnson within a utility vehicle due to Johnson already teaching the use of their screw compressor for air handling and Fresco teaches that it is well known to use screw compressors in automotive air treatment applications. A simple substitution would lead to well-known and predictable results

Response to Arguments
Applicant’s arguments with respect to claims 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.